Citation Nr: 0915541	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-34 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
October 7, 2006.


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1991 to March 
1996. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The Veteran requested a hearing before the Board in 
connection with this claim.  The hearing was subsequently 
scheduled for March 2009, but the Veteran failed to report 
for the hearing and made no attempt to reschedule the hearing 
for a later date.  Thus, the Veteran's request for a hearing 
is withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  The Veteran was treated on October 7, 2006 at the Orlando 
Regional Healthcare System - Sand Lake Hospital in Orlando, 
Florida.

2.  The Veteran's low back pain on October 7, 2006 was not of 
such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran on October 7, 2006 
at the Orlando Regional Healthcare System - Sand Lake 
Hospital have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received on October 7, 2006 at 
the Orlando Regional Healthcare System - Sand Lake Hospital 
(SLH) in Orlando, Florida.  See 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that the Veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the Veteran's liability to the 
provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The Board has reviewed the evidence of record.  Regrettably, 
the criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
October 7, 2006 are not met.

The Veteran contacted VA on October 7, 2006 and requested 
medication for low back pain, numbness, and "shooting" pain 
in the legs.  The Veteran was notified that he had to 
schedule a visit with his primary care provider (PCP) and 
sign a "contract" before the medication could be dispensed.  
The Veteran indicated his willingness to schedule the 
appointment, but expressed concern about his immediate 
symptoms.  

A telephone triage nurse suggested that the Veteran apply ice 
to his back in an effort to alleviate his symptoms.  The 
Veteran refused, and "con't to be irate and yelling into the 
phone."  The Veteran also stated at that time that he was 
unable to drive to the nearest VA medical facility for 
treatment.  The triage nurse suggested that the Veteran go to 
the nearest medical facility, but explicitly informed the 
Veteran that he was "not auth for payment."

The Veteran subsequently presented to the SLH emergency room 
on October 7, 2006 complaining of a 14-year history of low 
back pain.  Upon admission, the Veteran indicated that he had 
low back pain with radiating pain down the left leg for a 
period of five days.  He denied any trauma.  The Veteran 
further indicated that he ran out of pain medication 
approximately five days prior to this episode of care.  The 
Veteran's past medical history was significant for 
osteoarthritis and he stated that magnetic resonance imaging 
(MRI) taken two weeks ago showed evidence of a "bulging 
disc."  Upon physical examination, the examiner described 
the Veteran's symptoms as "moderate" and as an exacerbation 
of chronic back pain.  The impression was backache, not 
otherwise specified.  A medical bill associated with the 
Veteran's duplicate combined health record (CHR) for this 
episode of care totaled $749.00.

The claim for payment or reimbursement was denied in February 
2007 on the grounds that (1) VA medical facilities were 
feasibly available to provide care and (2) care and services 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  

In May 2007, VA conducted a clinical review of the medical 
records associated with the Veteran's episode of care on 
October 7, 2006.  A VA physician indicated that the Veteran 
had chronic back pain and wanted "pain pills."  However, 
the physician also indicated that the Veteran's condition was 
non-emergent, and as such, the Veteran "did not meet the 
medical review criteria."  

The Veteran filed a timely notice of disagreement (NOD) that 
same month in which he indicated that he called VA's triage 
nurse more than three times as well as left "several" 
messages with his PCP and a specialist.  According to the 
Veteran, his calls were not returned.  The Veteran also 
stated that he had no transportation and no way to get to the 
nearest VA medical facility which was allegedly 71 miles from 
his home one-way.  

The VAMC issued a statement of the case (SOC) in October 2007 
in which it outlined the criteria for payment or 
reimbursement of unauthorized medical expenses under the 
Veterans Millennium Health Care and Benefits Act.  The VAMC 
noted that the Veteran's vital signs were normal and that 
there were no acute clinical findings or symptoms of distress 
at the time of admission to SLH.  Furthermore, it was noted 
that VA medical facilities were feasibly available and that 
the Veteran's care at SLH was not authorized.  The Veteran 
timely perfected this appeal.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of payment 
or reimbursement for medical care rendered at SLH on October 
7, 2006.  Emergency room treatment notes associated with this 
episode of care described the Veteran's back pain as 
"moderate."  There is no indication contained in the 
duplicate CHR that the Veteran's symptoms were of an emergent 
nature.  Additionally, the Board notes that the Veteran 
sought medical attention for the first time approximately 
five days after the onset of the low back pain and after he 
ran out of pain medication.

The Board is sympathetic to the Veteran's situation in this 
case, particularly to his belief that his symptoms were of an 
emergent nature.  In particular, the Veteran stated in his 
substantive appeal that his back pain was "excruciating" 
and that he was "crying and screaming" as a result of his 
symptoms.  However, such a characterization of the Veteran's 
symptoms was not supported by the objective medical evidence 
of record.  Additionally, the Board finds the February 2007 
VAMC decision and the May 2007 clinical review to be highly 
probative and competent evidence of whether care and services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  As noted 
above, VA medical personnel concluded that the Veteran's back 
pain was chronic and non-emergent, particularly where, as 
here, his symptoms were present for at least five days before 
he sought medical attention.  

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 C.F.R. § 17.1002(b), the Board finds that any 
discussion as to whether a VA medical facility was feasibly 
available is unnecessary.  

The Board also notes that evidence of record showed that the 
Veteran was service-connected for degenerative arthritis of 
the spine.  See October 2007 SOC.  While the VAMC did not 
explicitly discuss the application of 38 U.S.C.A. § 1728 in 
this case, the Board finds that payment or reimbursement 
under those provisions is not warranted as the competent, 
probative medical evidence of record showed that the 
Veteran's low back condition was non-emergent.  See 
generally, 38 U.S.C.A. § 1728.  While the VAMC did not 
provide notice of this statute to the Veteran, the Board 
finds that it is not prejudicial to the Veteran for the Board 
to address it in the first instance as the criteria 
pertaining to emergent care are the same under both statutes.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran at the 
Orlando Regional Healthcare System - Sand Lake Hospital on 
October 7, 2006 is not warranted.
  
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 U.S.C.A. § 1725 was amended by The 
Veterans' Mental Health and Other Care Improvements Act of 
2008.  See Pub. L. No. 110-387, § 1725, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein are not 
applicable in this case and concern payment or reimbursement 
for medical care beyond the initial emergency evaluation and 
treatment, as well as the safe discharge and/or transfer to a 
VA or other Federal facility when necessary.  

The Veteran was not provided proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's claim for payment or reimbursement of unauthorized 
medical expenses did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

The Board notes that VA provided VCAA notice to the Veteran 
in June and August 2007 after the initial AOJ decision in 
this matter.  These notice letters informed the Veteran of 
the Veteran's and VA's respective duties for obtaining 
evidence.  In particular, the Veteran was informed to submit, 
or authorize VA to obtain, medical evidence in support of his 
claim.  Regrettably, however, the Veteran was not provided 
with the information and evidence needed to substantiate a 
claim for payment or reimbursement of unauthorized medical 
expenses.  

The Veteran's claim for payment or reimbursement of 
unauthorized medical expenses was denied in February 2007.  
But, the Veteran was informed in that same decision of the 
information and evidence needed to substantiate a claim under 
the Veterans Millennium Health Care and Benefits Act.  He was 
also informed of the reasons for denial and of his procedural 
and appellate rights.  His claim was readjudicated in May 
2007 and he was also provided with a statement of the case 
(SOC) in October 2007.  The SOC also provided, in complete 
detail, all of the information and evidence needed to 
substantiate the current claim for payment or reimbursement 
of unauthorized medical expenses under the Veterans 
Millennium Health Care and Benefits Act.
  
Based on the notices provided to the Veteran, including the 
June and August 2007 notice letters, the VAMC decisions, and 
the October 2007 statement of the case, the Board finds that 
a reasonable person could be expected to understand what 
information and evidence is required to substantiate the 
claim.  These documents, in conjunction with the VCAA 
letters, explained what information and evidence was needed 
to substantiate the claim, and a reasonable person would be 
expected to understand the information contained therein.  
The Board further finds no prejudice to the Veteran because 
he did not receive notice pursuant to 38 U.S.C.A. § 1728.  As 
noted above, emergency treatment, as defined therein, is the 
same as the criteria in 38 U.S.C.A. § 1725.   

In sum, the Board finds that the presumption of prejudice 
with regard to any deficiency in the notice to the Veteran or 
the timing of the notice has been rebutted.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claim.  The Board further finds 
that VA has complied, to the extent required, with the duty-
to- assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran on October 7, 2006 at the Orlando 
Regional Healthcare System - Sand Lake Hospital is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


